ACCEPTED
                                                                                                         01-15-00462-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    7/6/2015 12:19:00 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                           CAUSE NO. 01-15-00462-CV

POST OAK LANE TOWNHOME                                 §                        IN THE FIRST (1ST)
                                                                                     FILED IN
OWNERS ASSOCIATION                                     §                      1st COURT OF APPEALS
                                                       §                          HOUSTON, TEXAS
VS.                                                    §                      7/6/2015 12:19:00 PM
                                                       §                      CHRISTOPHER A. PRINE
THE BANK OF NEW YORK MELLON                            §                     COURT OF Clerk
                                                                                          APPEALS
F/K/A THE BANK OF NEW YORK,                            §
AS TRUSTEE FOR THE                                     §
CERTIFICATEHOLDERS OF CWABS                            §
SERIES 2003-BC1 AND WADE                               §
RINER, INDIVIDUALLY                                    §                HARRIS COUNTY, TEXAS

                                          MOTION TO DISMISS APPEAL

            Appellant, POST OAK LANE TOWNHOME OWNERS ASSOCIATION hereby requests the

Court to dismiss this appeal.

                                                INTRODUCTION

            1.          Appellant is Post Oak Lane Townhome Owners Association (“Post Oak”);

Appellees are The Bank of New York Mellon f/k/a The Bank of New York as Trustee for

the Certificateholders of CWABS Series 2003-BC1 and Wade Riner, Individually.

            2.          Appellant filed this appeal on May 14, 2015 when it filed a Notice of Appeal.

                                         ARGUMENTS AND AUTHORITIES

            3.          The Court has authority under Texas Rule of Appellate Procedure

42.1(a)(2) to grant this motion to dismiss.

            4.          The parties have reached an agreement to compromise and settle their

differences in the suit styled: Cause No. 2013-00567; Post Oak Lane Townhome Owners

Association v. The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for

the Certificateholders of CWABS Series 2003-BC1 and Wade Riner, Individually; In the

11th Judicial District Court of Harris County, Texas.




TLD:JLE:10-1221-09: Mtn Dismiss Appeal
            5.          Appellant Post Oak asks the Court to dismiss this appeal.

            6.          For these reasons, the Appellant asks the Court to grant this motion to

dismiss. Costs on appeal should be taxed against Appellant.

            SIGNED this 6th day of July, 2015.

                                                       Respectfully submitted,
                                                       FRANK, ELMORE, LIEVENS,
                                                       CHESNEY & TURET, L.L.P.

                                                       /s/ William L. Van Fleet__________
                                                       William L. Van Fleet
                                                       State Bar No. 20494750
                                                       Jerry L. Elmore
                                                       State Bar No. 06590000
                                                       9225 Katy Freeway, Ste. 250
                                                       Houston, Texas 77024-1564
                                                       713-224-9400 Telephone
                                                       713-224-0609 Fax
                                                       jelmore@felct.com
                                                       bvfleet@comcast.net

                                                       Attorneys For Post Oak Lane
                                                       Townhome Owners Association


                                         CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that a true and correct copy of the
foregoing Motion to Dismiss Appeal has been forwarded by ECF to the following
attorneys of record on this 6th day of July, 2015:

Michael J. McKleroy, Jr.,                              Janet Douvas Chafin
AKERMAN SENTERFITT, LLP                                JACKSON WALKER L.L.P.
2001 Ross Avenue, Suite 2550                           1401 McKinney, Suite 1900
Dallas, Texas 75201                                    Houston, Texas 77010



                                                         /s/ William L. Van Fleet___________
                                                         William L. Van Fleet




TLD:JLE:10-1221-09: Mtn Dismiss Appeal